Citation Nr: 0909170	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-41 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, due to exposure to Agent Orange.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1962 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before a member of the Board.  
In October 2006, the Veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704(e).

Preliminary Matter 

Because the case is based on exposure to certain herbicides, 
including a herbicide commonly referred to as Agent Orange, 
in which the only evidence of exposure is service on a vessel 
off the shore of Vietnam, the case was the subject of a 
judicial stay. 

By way of background, in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeal for Veterans Claims 
(Court) reversed a Board decision, which denied service 
connection for type 2 diabetes as a result of exposure to 
herbicides.  The Board determined that, although the 
appellant had served in the waters off the shore of the 
Republic of Vietnam, such service did not warrant application 
of the presumption of herbicide exposure because the 
appellant never set foot on land in Vietnam.  VA appealed the 
Court's decision. 

In September 2006, the Secretary of Veterans Affairs 
(Secretary) issued a memorandum directing the Board to stay 
action on and refrain from remanding all claims of service 
connection based on exposure to herbicides in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam. 
Chairman's Memorandum No. 01-06-24 (implemented the stay). 

In January 2007, in Ribaudo v. Nicholson, 20 Vet. App. 552 
(2007) (en banc), the Court held that the Secretary 
"possesses no authority, inherent or otherwise, to stay, 
arbitrarily and unilaterally, the processing of appeals 
merely because he disagrees with a decision of the Court.  

The Court noted that if the Secretary wished to stay the 
effect of any decision issued by it during the pendency of an 
appeal, he must file a proper motion to stay with either the 
Veterans Court or the Federal Circuit.

In January 2007, the Secretary filed such a motion, asking 
the Court to stay the precedential effect of Haas and to 
delay entering judgment in Ribaudo until it had ruled upon 
the motion to stay.  The Court then issued a temporary stay 
on adjudication of cases at VA that were potentially affected 
by Haas.  Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam order). 

In April 2007, the full Court panel issued an order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), which dissolved the January 2007 temporary stay, and 
stayed VA's adjudication of all cases potentially impacted by 
Haas until such time as the Federal Circuit issued mandate in 
the pending appeal of the Haas decision.    

In May 2008, the United States Court of Appeals for Federal 
Circuit (Federal Circuit) reversed the Court in Haas, holding 
that the Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit 
issued a mandate in Hass effective October 16, 2008.  

The appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

As the stay of Haas-related cases is no longer in effect, and 
in light of the Supreme Court's denial of certiorari, the 
General Counsel of VA advised that the Board may resume 
adjudication of the previously stayed cases.  

And the Board is now proceeding with appellate review of the 
Veteran's claim. 


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, 
including the inland waters, of Vietnam during the Vietnam 
era and exposure to Agent Orange is not shown. 

2.  Diabetes mellitus, type 2, was not affirmatively shown to 
have had onset during service; diabetes mellitus, type 2, was 
not manifested to a compensable degree within one year from 
the date of separation from service; diabetes mellitus, type 
2, first diagnosed after service beyond the one-year 
presumptive period for a chronic disease, is unrelated to an 
injury, disease, or event of service origin. 


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in or aggravated 
by service; diabetes mellitus, type 2, as a chronic disease 
may not be presumed to have been incurred during service; and 
the presumption of exposure to Agent Orange and the 
presumption of service connection due to exposure to Agent 
Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2003 and in July 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection for diabetes mellitus due to 
herbicide exposure, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

Regarding the allegation of exposure to Agent Orange, the 
Veteran was asked to provide evidence showing in-country 
service in the Republic of Vietnam to include disembarkment 
in Vietnam.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in October 
2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and post-service medical records.  The file also 
contains service personnel records and documentation from the 
National Personnel Records Center that the Veteran had no 
official exposure to herbicides, and the RO afforded the 
Veteran an examination in July 2003.  A VA medical nexus 
opinion is not needed to decide the claim of service 
connection of diabetes mellitus. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for diabetes mellitus as a 
chronic disease if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.



A veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents,  including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. 
§ 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 
(Fed. Cir. 2008). 

If a veteran was exposed to certain herbicides during active 
service, type 2 diabetes mellitus will be presumed to have 
been incurred in service if manifest to a compensable degree, 
even if there is no record of such disease during service.  
38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).  



Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Factual Background

The Veteran served in the Navy from May 1962 to June 1966.  
He served aboard the USS Orleck, a destroyer.  The Veteran's 
DD 214 shows that he was awarded a Good Conduct Medal and an 
Armed Forces Expeditionary Medal.  The service medical 
records are negative for any findings attributable to 
diabetes mellitus.

After service, VA post-service medical reports, dated in 
2002, show that the Veteran was diagnosed with diabetes 
mellitus, type 2.  An evaluation report in 2003 recorded a 3 
year history of diabetes mellitus.  

The Veteran claims service connection for diabetes mellitus, 
type 2, due to exposure to Agent Orange.  He contends that he 
was exposed to Agent Orange while stationed in the offshore 
waters of Vietnam from 1964 to 1966.  The Veteran 
specifically stated that during operations Star-Light, 
Piranha, and Double Eagle, from July 1965 to November 1965, 
his ship was stationed within one mile from the shore of 
Vietnam for gunfire support.  

In support of his claim, the Veteran submitted a document 
showing the history of the USS Orleck.  In June 1964, the USS 
Orleck conducted naval gunfire support from Danang, at one 
point inside the Danang Harbor.  During the ship's tour of 
Vietnam, the USS Orleck was involved in several operations 
including Star-Light, Piranha, and Double Eagle.  In July 
1965, the USS Orleck engaged in shore bombardment of Vietnam.  
From August to September 1965, it served in gunfire support 
to Danang, Quinhou, and Chu Lai.  In October 1965, it served 
with another vessel during troop landing on a beach in 
Vietnam.  In February 1966, it served as gun support and 
shore bombardment for the U.S. Marines in Vietnam.

The Veteran also submitted copies of service personnel 
documents which reflect administrative remarks.  In June 
1966, the Veteran was authorized to wear the Armed Forces 
Expeditionary Medal/Vietnam Service Campaign Medal for 
Vietnam area of operations.  

Analysis

On the basis of the service treatment records type 2 diabetes 
mellitus was not affirmatively shown to have had onset during 
service, and the Veteran has not argued that diabetes 
mellitus, type 2, was present during service.  38  U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that type 2 diabetes mellitus was noted 
during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, VA post-service medical reports dated in 2003, 
show that the Veteran was diagnosed with diabetes mellitus, 
type 2, well beyond the one-year presumptive period following 
separation from service in 1966 for diabetes as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 
3.306, 3.309.  

Excluding the question of exposure to Agent Orange, which is 
further addressed below, there is no competent evidence that 
type 2 diabetes mellitus, first documented after service 
beyond the one-year presumptive period, pertaining to a 
chronic disease, is otherwise related to an injury, disease, 
or event of service origin.  38 C.F.R. § 3.304(d).

Regarding exposure to Agent Orange, the Veteran asserts that 
he served aboard the USS Orleck, which the records show was 
stationed off the coast of Vietnam during the Veteran's 
service period.  

The Veteran does not contend that his military service 
included actual duty or visitation to the land mass of the 
Republic of Vietnam.  Rather, he alleges the ship was within 
one mile from the Vietnam shore during his time aboard, 
exposing him to herbicide agents.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence on 
the landmass or inland waters of Vietnam in order to benefit 
from the regulation's presumption). 

Personnel records verify that the Veteran served aboard the 
USS Orleck.  Although the Veteran's internet research 
regarding his ship substantiates the Veteran's statements 
that the ship was within close proximity to the Vietnam 
shoreline during his active duty, there is no official 
document showing the Veteran ever spent time in the country 
of Vietnam.  

A history of the USS Orleck shows that while the Veteran 
served aboard the ship it was docked in Danang, at one point 
inside the Danang Harbor, on several occasions it engaged in 
shore bombardment in Vietnam, and it served with another 
vessel during troop landing on the beach in Vietnam.  
However, there is no documentation that the ship entered the 
inland waters of Vietnam the under 38 C.F.R. 
§ 3.307(a)(6)(iii). 

For this reason, the presumption of exposure to Agent Orange 
does not apply to the claim of service connection for type 2 
diabetes mellitus.  38 U.S.C.A. § 1116(f).  

And as the Veteran is not presumed to have been exposed to 
Agent Orange, the presumption of service connection under 
38 U.S.C.A. § 1116(a)(1) for type 2 diabetes mellitus does 
not apply.  

As neither the presumption of exposure to Agent Orange nor 
the presumption of service connection due to such exposure 
applies to the claim for the reasons articulated, the Veteran 
may still establish service connection by evidence of actual 
exposure to Agent Orange and by evidence that such exposure 
caused the disabilities.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As the Board finds that actual exposure to Agent Orange has 
not been established, the Board does not reach the question 
of medical causation, that is, evidence that type 2 diabetes 
mellitus was actually caused by exposure to Agent Orange.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As the preponderance of the evidence is against the claim as 
explained, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type 2, due to 
exposure to Agent Orange is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


